KENNEDY, Presiding Judge.
Appellant pleaded guilty in 1978 to two charges of receiving stolen property in violation of § 560.270, RSMo 1969. He was sentenced by the Circuit Court of Jackson County to a term of seven years’ imprisonment on each charge, to be served concurrently. He filed this Rule 27.26 motion to vacate the judgments and sentences. The Circuit Court of Jackson County after an evidentiary hearing denied the same, and movant has taken this appeal.
Two of the grounds of the motion were that his guilty plea was induced by mistake, misunderstanding and confusion, in that he believed that he would receive a five-year sentence; and that he did not receive effective assistance of counsel in that counsel either caused, contributed to or failed to dispel his misunderstanding about the sentence he would receive upon his guilty plea. The trial court found the facts contrary to defendant’s claims. Movant on this appeal alleges error in such findings.
We have determined, though, that the judgment of the trial court is “based on findings of fact which are not clearly erroneous”, and that no error of law appears. Such determination is dispositive of the matter submitted to us for decision. Our opinion would have no precedential value. Rule 84.16(b)(2).
The judgment is affirmed.